Citation Nr: 0534968	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  99-01 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of fracture manifested by 
ankylosis of the right ankle.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected limitation of motion of the right knee with 
degenerative arthritis.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected limitation of motion of the right hip with 
degenerative arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
September 1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO decision that granted 
an increased rating of 30 percent for the service-connected 
residuals of a fracture of the right distal tibia, effective 
on October 20, 1997, the date of his claim for increase.  

It is noted that pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), the Board undertook further 
development of the veteran's claims in September 2002.   

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  A review of the record does not reveal that the 
veteran waived RO consideration of this evidence.  

As such, the Board remanded the case back to the RO in 
September 2003 for further review.  

Also, in a March 2005 rating decision, the RO discontinued 
the 30 percent rating for the service-connected residuals of 
fracture of the right distal tibia and granted a separate 
evaluation for the service-connected fracture residuals 
manifested by ankylosis of the right ankle.  The RO assigned 
a 30 percent disability evaluation for the right ankle, 
effective on March 22, 1999.  

The RO also granted service connection for limitation of 
motion with degenerative arthritis of the right knee and 
right hip, as secondary to the service-connected fracture 
residuals of ankylosis of the right ankle.  

Given that these separate disabilities have been rated as 
residuals from the veteran's appeal of the original service-
connected fracture residuals of the right distal tibia, the 
Board will address each issue in this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected right ankle disability is shown to 
have been manifested by complaints of pain, but not by 
evidence of ankle deformity or ankylosis in plantar flexion 
at more than 40 degrees or in dorsiflexion at more than 10 
degrees.  

3.  The service-connected right knee disability is manifested 
by complaints of pain and functional limitation, but not by 
recurrent subluxation or instability.  

4.  The service-connected right hip disability is manifested 
by complaints of pain with radiographic evidence of 
degenerative changes and functional loss due to pain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected right ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71, 4.71a including Diagnostic Codes 5299, 5270, 5271 
(2005).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71, 4.71a including Diagnostic Codes 5257, 5260, 5261 
(2005).

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right hip disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5299-5255, 5010, 5251, 5252 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2005).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the in 
the Board's September 2002 development memorandum and the 
September 2003 remand, further development of the veteran's 
increased rating claim for right leg fracture residual 
disability was ordered.  

Further, in the May 2001 and the March 2005 Supplemental 
Statements of the Case (SSOC) the RO has attempted to notify 
the veteran of the evidence needed to substantiate his 
increased rating claim.  

While the RO has not provided the veteran with the 
regulations pertaining to the rating criteria for an 
increased rating for the service-connected right knee 
disability, he is not prejudiced by this action given that 
the facts do not establish that his disability warrants a 
rating higher than 10 percent.  

As will be discussed further, the right knee flexion and 
extension do not meet the criteria required for a next higher 
rating under DC 5260 and 5261.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence she 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained VA examinations for the veteran that 
were completed in July 2004, January 2005, and February 2005.  
The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  

Prior to the March 2005 rating decision, the RO rated the 
combined residuals of the right leg fracture as being 30 
percent disabling under Codes 5299-5262.  DC 5299 is used to 
identify musculoskeletal system disabilities that are not 
specifically listed in the Rating Schedule, but are rated by 
analogy to similar disabilities under the Rating Schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  

In March 2002, the RO granted separate ratings for the right 
leg fracture residuals and rated the right ankle as 30 
percent disabling under 38 C.F.R. § 4.71a, DC 5299-5270, the 
right hip as 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5010-5252, and the right knee as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5010-5261.  

DC 5010 applies to traumatic arthritis and provides that such 
is evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pursuant to DC 5003, arthritis established by x- ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  See 38 C.F.R. § 4.71a, DC 5003.  

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. 4.40.  The factors 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 4.45.  


Factual Background

The VA treatment records dated from 1997 to 2004 reflect the 
veteran's complaints of right ankle and hip pain on 
ambulation.  It was noted that the veteran used a cane or 
crutches and took over-the-counter and prescribed pain 
medications for ankle and hip pain.  

The X-ray studies showed post-traumatic arthritis in the 
right ankle, osteoarthritis in the hips and degenerative 
joint disease in the knees.  

On VA physical medicine and rehabilitation consultation 
reports dated from 2000 to 2002, the veteran had -5 degrees 
of dorsiflexion and 20 degrees of plantar flexion in the 
right ankle.  

The ligaments were noted to be stable to anterior and 
posterior stress with 5/5 dorsi- and plantar-flexion.  The 
veteran's right lower extremity ambulated with excessive 
supination of the right foot.  

The impression was that of osteoarthritis of the right ankle 
with a decreased range of motion.  After physical therapy of 
the right ankle, the veteran had 10 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  The veteran was later 
reported to have right ankle range of motion limited to 
neutral dorsiflexion and 20 degrees of plantar flexion with 
no swelling or ligamentous laxity.  

In a VA orthopedics consultation in July 2002, the veteran 
reported having right knee and ankle pain.  The examiner 
reported x-ray evidence of right ankle arthritis with 
malunion and good alignment.  

The range of motion in the knees was from 0 to 100 degrees.  
The right ankle range of motion was 0 to 15 degrees.  Right 
ankle range of motion ranged from 0 to 20 and 0 to 30 degrees 
of plantar flexion without swelling or ligamentous laxity.  

On VA examination in March 1999, the veteran had 15 degrees 
of motion in the right ankle without any inversion or 
eversion.  The examiner observed no right knee had no 
instability, swelling, warmth, or joint line tenderness.  
Right knee extended to 10 degrees and flexed to 128 degrees.  
Right hip flexion was to 124 degrees with 15 degrees of 
extension, 15 degrees of external rotation, and 20 degrees of 
internal rotation.  

The examiner reported that the veteran had "nearly frozen 
right ankle since the time of his injury and this would be 
related to his injury."  

On VA joints examination in January 2001, the veteran was 
noted to have right tibial pain with pain extending into the 
right knee and ankles.  

On examination of the right lower extremity, the examiner 
observed no swelling, increased heat or erythema in the right 
ankle or knee joints.  Full, painless range of motion was 
observed in the right knee with no instability noted.  

No dorsiflexion was observed in the right ankle with 10 
degrees of plantar flexion and 10 degrees of eversion and 
inversion of the forefoot.  Movement of the subtalar joint 
was nil.  

The veteran was unable to stand on his toes or heels with 
significant right calf muscle atrophy.  The X-ray studies 
showed degenerative changes in the right knee and at the 
tibiotalar joint.  

The examiner's impression was that of old fracture of the 
distal tibia with vascular calcification and degenerative 
joint disease of the right ankle and knee.  

On VA examination in July 2004, it was noted that the veteran 
alternated use of a cane, crutches, and wheelchair.  He 
reported no episodes of dislocation or inflammatory 
arthritis.  The veteran reported painful motion in the right 
ankle, but no pain in the hip or knee.  

On repetitive motion testing, the veteran did not show 
increased pain or fatigue in the right knee or hip.  The 
veteran showed pain on repetitive motion of the right ankle 
with mild increase in weakness and lack of endurance with no 
incoordination.  

The examiner observed edema in the right ankle.  In the right 
ankle, the examiner observed no effusion, instability or 
weakness; however, tenderness was noted on the medial aspect 
of the proximal tibia.  

The VA examiner observed no local tenderness, abnormal 
movement or weightbearing joint  in the right hip.  Gait was 
noted to be antalgic and unstable with use of right 
ankle/foot orthosis, special shoes, and arch support with use 
of cane or crutches, still with gait deviation.  Partial 
ankylosis was noted in the right ankle with limitation of 
motion.  

Right hip range of motion was flexion from 0 to 124 degrees, 
extension from 0 to 20 degrees, adduction from 0 to 22 
degrees, abduction from 0 to 40 degrees, external rotation 
from 0 to 56 degrees, and internal rotation from 0 to 34 
degrees.  

Right knee range of motion was 0 to 140 degrees with no loss 
of stability.  Medial and lateral collateral ligaments were 
noted to be intact with no mediolateral instability.  The 
veteran was negative for Lachman' s and McMurray' s signs.  

The veteran could not reach neutral right ankle dorsiflexion 
with 30 degrees of plantar flexion, 20 degrees of supination, 
and 5 degrees of pronation.  

The VA examiner opined that the range of motion in the right 
hip and knee was full with right ankle limitation of motion.  
The examiner opined that right ankle pain caused a 30 percent 
increase in limitation of motion with no weakness, 
incoordination or excess fatigue.  

On VA joints examination in January 2005, the veteran was 
noted to have pain in the ankle on repetitive movement with 
no increase in fatigue, weakness, or lack of endurance.  His 
gait was noted to be mildly antalgic with ankle supination 
and pronation ankylosis.  

Right ankle dorsiflexion was neutral, plantar flexion was 
from 0 to 30 degrees, supination and pronation was almost 0 
degrees.  

Right knee flexion was from 0 to 120 degrees with full 
extension.  No change in the stability of right knee 
ligaments was shown.  In the July 2004 VA examination report, 
the right knee was stable with no pain or fatigue noted on 
repetitive motion testing.  

Right hip flexion was from 0 to 120 degrees with extension to 
0 degrees, adduction from 0 to 22 degrees, abduction from 0 
to 30 degrees, external rotation from 0 to 50 degrees, and 
internal rotation from 0 to 20 degrees.  

The X-ray studies showed a healed fracture in the right 
ankle, deformity in the distal tibia, and severe 
osteoarthritis.  The examiner noted that since the last VA 
examination in July 2004, there was no decrease in the 
veteran's range of motion in the right ankle, but rather some 
increase in range of motion.  

Range of motion of the right ankle shows supination and 
pronation is 0 degrees, or fixed due to the service-connected 
fracture of the distal tibia.  

On VA examination in February 2005, the examiner reported 
radiographic evidence of mild degenerative arthritis in the 
bilateral knees and hips, more prominent on the right side 
than the left.  


Right ankle

The veteran is in receipt of a 30 percent rating for service-
connected fracture residuals of the right leg, manifested by 
ankylosis of the right ankle with arthritis under 38 C.F.R. 
§ 4371a, DC 5299-5270.  Essentially, the veteran contends 
that this disability warrants a higher rating.  

Under the criteria found at 38 C.F.R. § 4.71a, DC 5270, a 30 
percent evaluation is assigned for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees or in dorsiflexion 
between 0 and 10 degrees.  

A 40 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees; or in 
dorsiflexion at more than 10 degrees; or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2005).  

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  

In this case, the Board finds that the facts do not establish 
a rating in excess of 30 percent is for application.  

Based on a review of the record, the veteran has had no worse 
than 30 degrees of plantar flexion with ankylosis.  Likewise, 
dorsiflexion in the right ankle has not been shown to be 
ankylosed between 0 and 10 or more degrees.  

Further, the medical evidence does not show any abduction, 
adduction, inversion or eversion deformity; thus, the veteran 
is not entitled to a 40 percent rating under the DC 5270.  


Right knee

With regard to the right knee, the veteran is in receipt of a 
10 percent rating for service-connected fracture residuals of 
the right leg, manifested by limitation of motion with 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5010-5261.  

In the March 2005 rating decision, the RO assigned a 10 
percent disability rating for each of the veteran's by 
analogy under the criteria of 38 C.F.R. § 4.71a, DC 5010, 
which contemplates arthritis due to trauma (rated as 
degenerative arthritis under DC 5003).  

In this discussion, the Board will consider other applicable 
criteria in consideration of the veteran's increased rating 
claim for his service-connected right knee disability.  

As noted hereinabove, arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  

When the limitation of motion of the specific joint or joints 
involved is non compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added, under DC 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of DC 
5003 states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  

The Rating Schedule provides a no percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2005).  

The Rating Schedule provides a no percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2005).  

Normal motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II..  

In an opinion of the VA Office of the General Counsel, 
VAOGCPREC 9-2004, it was held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint whether or not the limitation in flexion and extension 
result from the same disability or different disabilities.  

Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, DC 5257 (2005).  

As explained in the March 2005 rating decision, the RO 
granted a 10 percent rating for the right knee based on an 
otherwise noncompensable degree of limitation of motion in 
each knee that was objectively confirmed by evidence of 
painful motion.  

The Board has considered whether an increased rating is 
warranted for the right knee based on limitation in extension 
and/or flexion.  However, in the report of VA examinations 
dated in 1999, 2001, 2004, and 2005, range of motion in the 
right knee was found, at worst, to be from 10 to 128 degrees, 
and at best, full and pain-free.  

Furthermore, although VA treatment records reveal complaints 
of painful and limited motion, the Board notes that those 
records are negative for any specific range of motion 
findings that could support the assignment of an evaluation 
in excess of 10 percent under DC 5260 or 5261.  

The Board has considered whether an increased rating may be 
available under DC Code 5262, which pertains to impairment of 
tibia and fibula.  However, based on the evidence of record, 
the facts do not show any medical findings of malunion with 
moderate or marked knee or ankle disability, or, nonunion of 
the tibia and fibula with loose motion, requiring a brace, 
that would warrant increased ratings of 20, 30, or 40 percent 
under this diagnostic code.  38 C.F.R. § 4.71, DC 5262.  

The Board has also considered whether a separate rating may 
be warranted under DC 5257.  

Under this Diagnostic Code, slight subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
rating requires moderate subluxation or lateral instability.  
A 30 percent rating requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.  

However, the Board notes that repeated VA examination has 
failed to reveal any evidence of instability or subluxation 
in the right knee.  

As such, the Board concludes that the preponderance of the 
evidence is against granting a separation rating under DC 
5257.  

While the Board notes some objective findings of crepitus, 
the Board believes that the degree of symptomatology 
experienced in the veteran's right knee is already 
contemplated by the 10 percent evaluation presently assigned 
for functional loss.  


Right hip

With regard to the right hip, the veteran is in receipt of a 
10 percent rating for service-connected fracture residuals of 
the right hip, manifested by limitation of motion with 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5010-5252.  

As noted previously, in the March 2005 rating decision, the 
RO assigned a 10 percent disability rating for each of the 
veteran's service-connected disabilities by analogy under the 
criteria of 38 C.F.R. § 4.71a, DC 5010, which contemplates 
arthritis due to trauma (rated as degenerative arthritis 
under DC 5003).

In general, 38 C.F.R. § 4.71, Plate II (2005) provides a 
standardized description of ankylosis and joint movement.  
Hip flexion from 0 to 125 degrees, and hip abduction from 0 
to 45 degrees is considered normal.

In this discussion, the Board will consider other applicable 
codes in consideration of the veteran's increased rating 
claim for the service-connected right hip disability.  

Under DC 5255, impairment of the femur has not been 
demonstrated by any clinical evidence.  Based on a review of 
the record, there are no medical findings of any malunion or 
nonunion of the femur.  Thus, further discussion of DC 5255 
is not for application. 38 C.F.R. § 4.71a, DC 5255 (2005).  

Under DC 5251, limitation of extension of the thigh to 5 
degrees warrants the assignment of a 10 percent evaluation.  
However, in this regard, the veteran has had no worse than 
full extension of the right hip and is already service-
connected at 10 percent for the right hip disability.  38 
C.F.R. § 4.71a, DC 5251 (2005).  

Under DC 5252, a 20 percent disability evaluation requires 
limitation of flexion to 30 degrees.  For a 30 percent 
evaluation, there must be limitation of flexion to 20 
degrees.  In this case, the veteran's flexion has been shown 
to be limited to, at worst, 0 (full extension) to 120 
degrees.  As such, the facts do not establish that the 
veteran's right hip disability warrants the next higher 
rating of 20 percent under DC 5252.  38 C.F.R. § 4.71a, DC 
5252 (2005).  

Under DC 5253, where there is limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees; or there is 
limitation of abduction and cannot cross legs, a 10 percent 
evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  

In this regard, the veteran's right hip range of motion 
findings do not meet the criteria for the next higher rating 
of 20 percent.  The veteran has been shown to have right hip 
abduction from 0 to, at worst, 30 degrees.  As such, he is 
not entitled to a higher rating under DC 5253.  

In addition, the right hip disability cannot be rated under 
DC 5250 or 5254 as there is no evidence of hip ankylosis or 
hip, flail joint.  

Accordingly, the Board believes that the degree of 
symptomatology experienced in the veteran's right hip is 
already contemplated by the 10 percent evaluation presently 
assigned for functional loss.  



ORDER

An increased rating in excess of 30 percent for the service-
connected right ankle disability is denied.  

An increased rating in excess of 10 percent for the service-
connected right knee disability is denied.  

An increased rating in excess of 10 percent for the service-
connected right hip disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


